DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 09/22/2022.  Claims 1, 5, and 9 have been amended. Claims 1-12 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,195,208 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 11,195,208 recite the entirety of limitations of claims 1-12 of the instant application. For example, application claims 1, 5, and 9 are anticipated by patent claims 1, 10, and 19 because patent claims 1, 10, and 19 recite additional features such as “a personal identification device configured to aid in identifying a user to the system, the personal identification device includes at least one of a gaming players club card, a credit/debit card, merchant services data, or a smartphone; a first network, wherein the first network is a peer to peer secure virtual private network (VPN) including: a system server configured to create system data cookies, the system server including a database containing user attributes;” wherein application claims 1, 5, and 9 do not recite these features and are essentially broader than patent claims 1, 10, and 19. Therefore patent claims 1, 10, and 19 of Patent No. 11,195,208 is in essence a “species” of the generic invention of application claims 1, 5, and 9. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 2-4 (Dependent on claim 1), claims 6-8 (Dependent on claim 5), and claims 10-12 (Dependent on claim 9) do not cure the deficiencies of the independent claims. Appropriate correction is required.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,080,759 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 11,080,759 recite the entirety of limitations of claims 1-12 of the instant application. For example, application claims 1, 5, and 9 are anticipated by patent claims 1 and 5 because patent claims 1 and 5 recite additional features such as “rendering, by the gaming controller, the at least one targeted advertisement via an HTML5 browser for display on the gaming display;” wherein application claims 1, 5, and 9 do not recite these features and are essentially broader than patent claims 1 and 5. Therefore patent claims 1 and 5 of Patent No. 11,080,759 is in essence a “species” of the generic invention of application claims 1, 5, and 9. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 2-4 (Dependent on claim 1), claims 6-8 (Dependent on claim 5), and claims 10-12 (Dependent on claim 9) do not cure the deficiencies of the independent claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2018/0005483 to Washington in view of U.S. Patent 8,606,630 to Fordyce.

Claims 1-4 and 5-8 are method claims and claims 9-12 are system claims with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 5:
Washington teaches:
A computer-implemented method for providing programmatic targeted digital advertisements to targeted users of non-personal gaming devices via a computing system, the method comprising  (Washington: ¶¶ [0019] [0020]): 
initiating at least one limited duration gaming session on a non-personal gaming device by a user, wherein each non-personal gaming device comprises (i.e. player engages with arcade machine) (Washington: ¶ [0077] “Initially, it is assumed that a player ( e.g., or players) engages with a hybrid arcade/wager-based gaming device via standard method (e.g., inserting monetary amount), selects gameplay and wagering options via button panel ( e.g., different "characters" equal different bet/wager amounts e.g. 1 line vs 30 lines), "shoots" moving elements on the display ( e.g., destroying a target qualifies as a triggering event for causing initiation of a wager-based event (e.g., initiating a wager-based spin of a virtual slot reel, which collects a specified amount of wagered credits), claims winnings/payouts (e.g., based on the outcome of the virtual slot reel spin), and continues to "shoot" until additional monetary amount is needed to continue play (e.g., out of credits) and/or until player is satisfied with gambling duration and decides to discontinue gameplay.”): 
a gaming controller operable for controlling the non-personal gaming device (i.e. lever interface) (Washington: ¶ [0048] “In many existing casino venues, standard classic slot machines are deployed which include an electromagnetic mechanism with a "lever" interface device. Slot machines have also evolved using video screens and electronic push button interfaces, which are typically referred to as "Hybrid Machines" that use a combination of both the mechanical portion and video elements of both designs.”); 
a gaming display configured for displaying data thereon, including displaying at least one targeted advertisement thereon (i.e. video screen) (Washington: ¶ [0048] “In many existing casino venues, standard classic slot machines are deployed which include an electromagnetic mechanism with a "lever" interface device. Slot machines have also evolved using video screens and electronic push button interfaces, which are typically referred to as "Hybrid Machines" that use a combination of both the mechanical portion and video elements of both designs.”); 
a user input device configured to receive user input; and memory configured to store data therein (i.e. arcade gaming interface) (Washington: ¶ [0051] “For example, in one embodiment, a hybrid arcade-style, wager-based game may be configured or designed to provide an arcade-style gaming interface which enables a player to participate in an arcade-style game at the wager-based gaming machine.”); 
obtaining, by the non-personal gaming device, a plurality of personal user data associated with an attribute of the user (i.e. accessing user’s demographic data related to user) (Washington: ¶ [0271] “In some embodiments, accessing a person's demographic information may be accomplished using processes similar to those for accessing player identities. Patron specific data may be stored at one or more a patron databases. Each person's demographic information data record may include a variety of demographic information specific to that person, including, for example, age, religion, ethnicity, physical attributes, purchasing habits, anniversaries, driver's license information, etc.”);
transmitting at least a portion of the plurality of personal user data and a device ID for the specific non-personal gaming device accessed by the user to a relational database management system server (i.e. transmitting user’s demographic data and device identification, along with other data, to server to match advertising content) (Washington: ¶¶ [0272] [0275] [0278] “In at least some embodiments, the advertising asset metadata may be used by the IAPP system to dynamically pull/push content to the real-time game environment objects (e.g., for display in the game environment) of a wager-based game based on correlations between patron's demographics and the advertising asset metadata… Advertising content selection based upon gaming machine location… Advertising content selection based upon player ID.” Furthermore, as cited in ¶ [0500] “Reporting module 418, which for example, may generate reports related to a performance of electronic gaming device 400, electronic gaming system(s), hybrid arcade/wager-based game(s), video streams, gaming objects, credit device(s), identification device (s), etc. In one implementation, reporting module 418 may reside on a central server and can aggregate and generate real time statistics on betting activities at one or more hybrid arcade/wager-based games at one or more participating casino's.” Furthermore, as cited in ¶ [0602] “Such personalized identification information could also be used to confirm credit use of a smart card, transponder, and/or player's personal player input device ( e.g., UID).”); 
generating, by the relational database management system server, a user profile based on the transmitted portion of the plurality of personal user data, wherein the user profile includes an attribute of the user (i.e. user’s demographic information along with other user attributes are stored in a user profile or patron database) (Washington: ¶ [0304] “In some embodiments, accessing a person's demographic information may be accomplished using processes similar to those for accessing player identities. Patron specific data may be stored at one or more a patron databases. Each person's demographic information data record may include a variety of demographic information specific to that person, including, for example, age, religion, ethnicity, physical attributes, purchasing habits, anniversaries, driver's license information, etc.”); 
transmitting, by the relational database management system server, the generated user profile and the device ID associated with the user to the system server (i.e. transmitting user’s demographic data and gaming machine location, along with other data, to server to match advertising content) (Washington: ¶ [0303] “A player's identity information may be accessed via individual player tracking cards and through patron databases such as, for example, a casino establishment's player tracking database. Information of specific patrons can vary from birthdays to banned play. In some cases, player preferences are stored as well, such as, for example, recent entertainment activities. Access of this information may be similar to service window accessible information, wherein a patrons available session point balance and other gameplay stats are readily available for display, as well as recent activity gathered through player services.” Furthermore, as cited in ¶ [0500] “Reporting module 418, which for example, may generate reports related to a performance of electronic gaming device 400, electronic gaming system(s), hybrid arcade/wager-based game(s), video streams, gaming objects, credit device(s), identification device (s), etc. In one implementation, reporting module 418 may reside on a central server and can aggregate and generate real time statistics on betting activities at one or more hybrid arcade/wager-based games at one or more participating casino's.”); 
transmitting, by a system server, the user profile to a programmatic ad provider via at least one ad exchange (i.e. transmitting user’s demographic data and gamine machine location, along with other data, to server to match advertising content) (Washington: ¶ [0305] “In at least one embodiment, the acquisition of product placement content based on player demographic information may involve accessing a database of advertising assets. Each advertising asset may have associated therewith a respective set of advertising asset content (e.g., images, video clips, graphics, text, etc. corresponding to the content which will be displayed to the end-user), and a respective set of advertising asset metadata which defines additional attributes of the advertising asset such as, for example, topic classifications, statistics relating to specific products and consumer relations, etc. In at least some embodiments, the advertising asset metadata may be used by the IAPP system to dynamically pull/push content to the real-time game environment objects (e.g., for display in the game environment) of a wager-based game based on correlations between patron's demographics and the advertising asset metadata.”), 
wherein the at least one ad exchange is operatively connected to the programmatic ad provider, wherein the at least one ad exchange is operatively connected to the system server via an interconnected network, wherein the at least one ad exchange is configured to communicate a plurality of targeted advertisements received from the programmatic ad provider to the system server for transmission thereof to a selected number of a plurality of non-personal gaming devices, wherein the plurality of non-personal gaming devices each include a unique device ID (Washington: element 904 in Fig. 9. Furthermore as cited in ¶¶ [0463] [0464] “Ad Networks 315, which, for example, may include, but are not limited to, one or more of the following (or combinations thereof):…Advertising Service Provider (Ad Server) System(s), which, for example, may be operable to perform and/or implement various types of ad server functions, operations, actions, and/or other features such as those described or referenced herein.”); 
transmitting, by the at least one ad exchange, at least one targeted advertisement from the programmatic ad provider to the system server, wherein the at least one targeted advertisement is based on at least a portion of the user profile (i.e. push advertising content determined as a match to one of the attributes of the user such as demographic data) (Washington: ¶ [0305] “In at least one embodiment, the acquisition of product placement content based on player demographic information may involve accessing a database of advertising assets. Each advertising asset may have associated therewith a respective set of advertising asset content (e.g., images, video clips, graphics, text, etc. corresponding to the content which will be displayed to the end-user), and a respective set of advertising asset metadata which defines additional attributes of the advertising asset such as, for example, topic classifications, statistics relating to specific products and consumer relations, etc. In at least some embodiments, the advertising asset metadata may be used by the IAPP system to dynamically pull/push content to the real-time game environment objects (e.g., for display in the game environment) of a wager-based game based on correlations between patron's demographics and the advertising asset metadata.”); 
determining, by the system server, which of the plurality of non-personal gaming devices to transmit the at least one targeted advertisement based on the device ID associated with the specific non-personal gaming device (i.e. pushing advertising content to arcade machine based on user demographic and arcade machine location and device identification) (Washington: ¶ [0306] “In at least one embodiment, rendering and display of acquired product placement content at a wager-based gaming device may involve the use of an internal coding structure in which data correlation between patron management attributes and product services statistics exists, and wherein the data correlation structure accesses management/content distribution of related products and media which may be pushed/pulled to their proper destinations during real-time wager-based gameplay. For example, a wager-based game may display game world scene of in-game character drinking a beverage from a can. In one embodiment, the wager-based game and/or wager-based gaming device may include IAPP functionality for causing the skin of can may be dynamically rendered to look like a Coke™ can for product placement purposes.” Furthermore, as cited in ¶ [0500] “Reporting module 418, which for example, may generate reports related to a performance of electronic gaming device 400, electronic gaming system(s), hybrid arcade/wager-based game(s), video streams, gaming objects, credit device(s), identification device (s), etc. In one implementation, reporting module 418 may reside on a central server and can aggregate and generate real time statistics on betting activities at one or more hybrid arcade/wager-based games at one or more participating casino's.” Furthermore, as cited in ¶ [0602] “Such personalized identification information could also be used to confirm credit use of a smart card, transponder, and/or player's personal player input device ( e.g., UID).”); 
transmitting, by the system server, the at least one targeted advertisement to the specific non-personal gaming device based on the determined device ID  (i.e. advertising content is rendered on arcade machine during gameplay based on identification device) (Washington: ¶ [0306] “In at least one embodiment, rendering and display of acquired product placement content at a wager-based gaming device may involve the use of an internal coding structure in which data correlation between patron management attributes and product services statistics exists, and wherein the data correlation structure accesses management/content distribution of related products and media which may be pushed/pulled to their proper destinations during real-time wager-based gameplay. For example, a wager-based game may display game world scene of in-game character drinking a beverage from a can. In one embodiment, the wager-based game and/or wager-based gaming device may include IAPP functionality for causing the skin of can may be dynamically rendered to look like a Coke™ can for product placement purposes.” Furthermore, as cited in ¶ [0500] “Reporting module 418, which for example, may generate reports related to a performance of electronic gaming device 400, electronic gaming system(s), hybrid arcade/wager-based game(s), video streams, gaming objects, credit device(s), identification device (s), etc. In one implementation, reporting module 418 may reside on a central server and can aggregate and generate real time statistics on betting activities at one or more hybrid arcade/wager-based games at one or more participating casino's.” Furthermore, as cited in ¶ [0602] “Such personalized identification information could also be used to confirm credit use of a smart card, transponder, and/or player's personal player input device ( e.g., UID).”); 
rendering, by the gaming controller, the at least one targeted advertisement via a web-enabled video player for display on the gaming display (i.e. advertising content is rendered on arcade machine during gameplay) (Washington: ¶ [0306] “In at least one embodiment, rendering and display of acquired product placement content at a wager-based gaming device may involve the use of an internal coding structure in which data correlation between patron management attributes and product services statistics exists, and wherein the data correlation structure accesses management/content distribution of related products and media which may be pushed/pulled to their proper destinations during real-time wager-based gameplay. For example, a wager-based game may display game world scene of in-game character drinking a beverage from a can. In one embodiment, the wager-based game and/or wager-based gaming device may include IAPP functionality for causing the skin of can may be dynamically rendered to look like a Coke™ can for product placement purposes.” Furthermore, as cited in ¶ [0691] “Web Interface Component(s) (e.g., 808) which, for example, may be operable to facilitate and manage communications and transactions with virtual live electronic gaming device web portal(s).”); and 
displaying the at least one targeted advertisement on an associated display of the determined specific non-personal gaming device during the user's limited duration gaming session and during when the gaming session is paused, wherein the associated display includes a second screen (i.e. advertising content is rendered on arcade machine during gameplay, wherein when the gaming is paused and the advertisement is displayed in a pop-up window) (Washington: ¶ [0306] “In at least one embodiment, rendering and display of acquired product placement content at a wager-based gaming device may involve the use of an internal coding structure in which data correlation between patron management attributes and product services statistics exists, and wherein the data correlation structure accesses management/content distribution of related products and media which may be pushed/pulled to their proper destinations during real-time wager-based gameplay. For example, a wager-based game may display game world scene of in-game character drinking a beverage from a can. In one embodiment, the wager-based game and/or wager-based gaming device may include IAPP functionality for causing the skin of can may be dynamically rendered to look like a Coke™ can for product placement purposes.” Furthermore, as cited in ¶ [0257] “In response to the system detecting the player's interaction with the displayed advertising content, system may temporarily pause game play activity, and may display a pop-up GUI or overlay layer GUI (e.g., 1720, FIG. 17). For example, as illustrated in the example embodiment of FIG. 17, the pop-up GUI 1720 may be configured to display "ORDER COORS LIGHT?", and may be configured to enable the player to provide desired input via interaction with (e.g., player shooting) either the "YES" button 1723, or the "NO" button 1725.”).
Washington does not explicitly disclose bidding, by a programmatic ad partner to provide at least one targeted advertisement based on the user profile.
However, Fordyce further discloses bidding, by a programmatic ad partner to provide at least one targeted advertisement based on the user profile (Fordyce: Col. 19 Lines 26-32 “Various entities may place bids according to the clusters and/or the values to gain access to the cardholders, such as the user (101). For example, an issuer may bid on access to offers; an acquirer and/or a merchant may bid on customer segments. An auction engine receives the bids and awards segments and offers based on the received bids.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Fordyce’s bidding, by a programmatic ad partner to provide at least one targeted advertisement based on the user profile to Washington’s displaying the at least one targeted advertisement on an associated display of the determined specific non-personal gaming device during the user's limited duration gaming session. One of ordinary skill in the art would have been motivated to do so in order to allow merchant to “get customer traffic and thus sales” (Fordyce: Col. 19 Line 33).
With respect to Claims 1 and 9:
All limitations as recited have been analyzed and rejected to claim 5. Claim 1 recites the method of claim 5. Claim 9 recites “A system for providing targeted digital advertisements to targeted users of non-personal gaming devices, the system comprising:” (Washington: ¶¶ [0019] [0020]) the steps performed by method claim 5. Claims 1 and 9 do not teach or define any new limitations beyond claim 5. Therefore they are rejected under the same rationale.

With respect to Claim 2:
Washington teaches:
The method of claim 1, further comprising: upon display of the at least one targeted advertisement, creating, by the non-personal gaming device, proof-of-play data (i.e. tracking impressions associated with advertising content) (Washington: ¶ [0342] “In one embodiment, components of the IAPP system may be configured or designed to provide functionality for tracking and storing information relating to advertising impressions, player interactions with displayed advertising content, and/or other in-game game activities. In at least one embodiment, player interactions with displayed in-game advertising content may include various types of actions which may be performed directly or indirectly by a game player, character, or object on an advertisement that is represented as a game object within the game.”); 
transmitting the proof-of-play data to a content management server (i.e. transmitting impression data to server to be viewed via interface by administrator/manager) (Washington: ¶ [0342] “In one embodiment, components of the IAPP system may be configured or designed to provide functionality for enabling authorized users to view advertising reports and statistics about advertising impressions, player interaction activities with displayed advertising content, etc. Through the use of a user interface casino managers and administrators may review reports that illustrate details such as, for example: ad viewership by time period, impressions, player-ad interactions, ad actions by demographic group or region, etc.”); and 
transmitting, by the content management server, the proof-of-play data to the programmatic ad provider via the system server (i.e. transmitting impression data to server to be viewed via interface by administrator/manager) (Washington: ¶ [0342] “In one embodiment, components of the IAPP system may be configured or designed to provide functionality for enabling authorized users to view advertising reports and statistics about advertising impressions, player interaction activities with displayed advertising content, etc. Through the use of a user interface casino managers and administrators may review reports that illustrate details such as, for example: ad viewership by time period, impressions, player-ad interactions, ad actions by demographic group or region, etc.”).
With respect to Claims 6 and 10:
All limitations as recited have been analyzed and rejected to claim 2. Claims 6 and 10 do not teach or define any new limitations beyond claim 2. Therefore they are rejected under the same rationale.

With respect to Claim 3:
Washington teaches:
The method of claim 1, wherein at least a portion of the personal user data is received from the user via the user input device (Washington: ¶ [0448] “For example, in one embodiment, the current player may be required to perform a log in process at the EGD in order to access one or more features. Alternatively, the EGD may be adapted to automatically determine the identity of the current player based upon one or more external signals such as, for example, scanning of a barcode of a player tracking card, an RFID tag or badge worn by the current player which provides a wireless signal to the EGD for determining the identity of the current player.”).
With respect to Claims 7 and 11:
All limitations as recited have been analyzed and rejected to claim 3. Claims 7 and 11 do not teach or define any new limitations beyond claim 3. Therefore they are rejected under the same rationale.

With respect to Claim 4:
Washington teaches:
The method of claim 1, wherein the at least one attribute is selected from the group consisting of user membership duration, user play history, user behavior, user demographics, and user psychographics (Washington: [0271] “Each person's demographic information data record may include a variety of demographic information specific to that person, including, for example, age, religion, ethnicity, physical attributes, purchasing habits, anniversaries, driver's license information, etc.” Furthermore, as cited in ¶ [0424] “In another example, the searching structure may be based on a player's preferences, past transactional history, player input, a particular game, a particular EGD, a particular casino, a particular location within a casino, game outcomes over a time period, payout over a time period, and/or any other criteria.”).
With respect to Claim 8 and 12:
All limitations as recited have been analyzed and rejected to claim 4. Claims 8 and 11 do not teach or define any new limitations beyond claim 4. Therefore they are rejected under the same rationale.

Response to Arguments
Applicant’s arguments see pages 12-13 of the Remarks disclosed, filed on 09/22/2022, with respect to the Non-Statutory Double Patenting rejection(s) of claim(s) 1-12 have been considered but are not persuasive. The Applicant asserts “Without conceding the appropriateness of the double patenting rejection, especially after the amendments made to the claims herein, Applicant respectfully requests the double patenting rejection and the filing of a terminal disclaimer be held in abeyance until the application is in condition for allowance and if a terminal disclaimer is warranted at that time.” Therefore, the rejection(s) of claim(s) 1-12 under the grounds of non-statutory double patenting is maintained above.
Applicant’s arguments see pages 13-14 of the Remarks disclosed, filed on 09/22/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-12 over Washington in view of Fordyce have been considered but are not persuasive. The Applicant asserts “Without conceding the propriety of the rejections, independent claims 1, 5, and 9 are amended herein as discussed during the Interview on September 20, 2022, and in a manner believed to overcome the outstanding rejections. Accordingly, Washington and Fordyce, alone or in any proper combination, do not disclose, teach, or suggest the subject matter of amended independent claims 1, 5, and 9.”  The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to ¶ [0257] of the Washington reference; “In response to the system detecting the player's interaction with the displayed advertising content, system may temporarily pause game play activity, and may display a pop-up GUI or overlay layer GUI (e.g., 1720, FIG. 17). For example, as illustrated in the example embodiment of FIG. 17, the pop-up GUI 1720 may be configured to display "ORDER COORS LIGHT?", and may be configured to enable the player to provide desired input via interaction with (e.g., player shooting) either the "YES" button 1723, or the "NO" button 1725.” It is clear from the disclosure above that the Washington reference teaches when the gaming is paused and the advertisement is displayed in a pop-up window.  Therefore, the rejection(s) of claim(s) 1-12 under 35 U.S.C. § 103(a) is provided above with updated citations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's  disclosure. The following references are cited to further show the state of the art:
U.S. Patent 9,186,587 to Jalili for disclosing using electronic advertising resources as mechanisms to enable individuals to participate in electronic games alone or in conjunction with other players.
U.S. Patent 6,616,533 to Rashkovskiy for disclosing a video game may be associated with advertising such that when the player mouse clicks on an image element in the course of play of the game, the game play may automatically be paused in one embodiment. Once the game play is paused, an advertising graphical user interface may be displayed that enables the user to purchase items associated with image elements observed in the course of game play.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
November 16, 2022